Citation Nr: 0403390	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976 and from February 1977 to February 1981.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Roanoke, Virginia.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your


REMAND

Initially, the veteran is advised that, to establish service 
connection, there must be evidence of an etiologic 
relationship, or link, between a current disability and 
events in service or a disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  

In this case, there is little competent evidence that the 
veteran sustained a chronic right knee disability in service.  
Although available service medical records show that in July 
1980, the veteran was evaluated for complaints of right knee 
collapsing under normal weight bearing, there was no evidence 
of recent injury.  In August 1980, the veteran was referred 
for evaluation for history of several episodes of valgus 
stress to the right knee dating back to 1975.  At the time 
the veteran gave a history of torn ligaments as a result of a 
football injury five years earlier.  The clinical impression 
was right knee pain secondary to medial instability.  The 
veteran was given physical therapy program to increased 
quadriceps strength and bulk of the right leg.  However, the 
paucity of evidence of in-service incurrence of injury or 
disease is not the only shortcoming in this claim for there 
is no medical evidence in this record that links any current 
disability to his military service.  

Although post service medical records have been obtained and 
reflect periodic treatment for right knee pain beginning in 
1997, the record also indicates that VA has not afforded the 
veteran appropriate examination with medical opinion rendered 
as to whether he currently has right knee disability and, if 
so, its etiology.  The VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  The Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment.  
Colvin v. Derwinski,  1 Vet. App. 171 (1991).  Adequate 
medical opinion regarding the etiology of the veteran's 
claimed right knee disability is deemed warranted for the 
Board to equitably decide this appellate issue, and should 
therefore be obtained.  

Also, while the case is in remand status, the RO should 
provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Specifically, the 
veteran should be informed as to what evidence is necessary 
to support his claim, what evidence VA will obtain, and what 
actions the veteran is responsible for.  See 38 U.S.C.A. 
§ 5100 et. seq. (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Also in a May 2002 rating action, the RO denied service 
connection for pseudofolliculitis barbae.  The veteran 
indicated disagreement with decision in his July 2002 VA Form 
9.  However, the RO has not issued a statement of the case on 
this issue.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issue of service 
connection for pseudofolliculitis barbae must be remanded to 
the RO for additional action.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should furnish the veteran 
with a statement of the case (SOC) 
covering the issue of service connection 
for pseudofolliculitis barbae.  The RO 
should assure that the veteran is given 
notice of all steps required to appeal 
that issue, as outlined under 38 U.S.C.A. 
§ 7105 (West 2002).  The SOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. The veteran must be given an 
opportunity to complete the steps 
necessary to complete the appeal.  If 
there is no substantive appeal submitted, 
the appeal is not completed and the issue 
should not be returned to the Board.

3.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who provided 
treatment for his right knee since his 
discharge from service.  After securing 
the necessary release, the RO should 
attempt to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he and his representative 
should be so informed and it should be 
documented in the claims folder.  

4.  The veteran should be afforded a VA 
examination to more accurately determine 
the exact nature and etiology of any 
current right knee disability, and the 
extent, if any, to which any pathology 
now present is related to service.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms, including any pre-
service injuries or any knee injuries in 
the interval between his 2 periods of 
service.  The examinations should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report. A complete diagnosis should be 
provided.  On the basis of the current 
examination findings and information in 
the claims file, the examiner should 
render an opinion as to whether it is at 
least as likely as not that a right knee 
disability is attributable to any disease 
or injury suffered during his service, 
intercurrent causes, or to a combination 
of such causes or to some other cause or 
causes.  

If the veteran does not currently have a 
right knee disability, which could be 
regarded as having been incurred in or 
aggravated while the veteran was in 
service, the examiner must specifically 
indicate so.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence such 
as service medical records.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




